              Case 1:19-cv-05015-PKC Document 27
                                              26 Filed 08/23/19
                                                       08/22/19 Page 1 of 2

                                                                                     Application granted.

                                                                                     SO ORDERED.



                                              STATE OF NEW YORK
                                                                      August 23, 2019
                                       OFFICE OF THE ATTORNEY GENERAL

 LETITIA JAMES                                                                               DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                  LITIGATION BUREAU

                                                                              Writer’s Direct Dial: (212) 416-8663


                                                   August 22, 2019

   BY ECF

   The Honorable P. Kevin Castel
   United States District Judge
   United States Courthouse
   500 Pearl Street
   New York, New York 10007-1312

            Re: Steck v. DiNapoli, et al., 19 CV 05015 (PKC) (BCM)

   Dear Judge Castel:

           This Office represents Defendants Thomas P. DiNapoli, H. Carl McCall, Scott Stringer,
   William C. Thompson, Jr., and The State of New York (collectively “Defendants”) in the above-
   referenced matter. We write to respectfully request an extension of time, from August 26, 2019 to
   August 30, 2019, for Defendants to submit a pre-motion letter in connection with Defendants’
   anticipated motion to dismiss the amended complaint. Plaintiffs consent to this request.

           This four-day extension of time is requested to allow this Office sufficient time to fully
   evaluate the allegations in the amended complaint and draft a pre-motion letter describing the
   grounds for dismissal. Plaintiffs’ amended complaint challenges legislation concerning the ability
   of state legislators to earn outside income, and raises numerous constitutional issues under the
   First and Fourteenth Amendments, as well as other claims. This case is also related to two cases
   that are currently pending in state court. Accordingly, we require additional time to analyze the
   substance and procedural posture of those related matters.

         On July 31, 2019, Your Honor granted Plaintiffs leave to amend their complaint by
   August 12, 2019, and directed Defendants to file any pre-motion letter by August 26, 2019. See
   ECF No. 22. This is the first request for an extension of that deadline. 1




   1
    Defendants previously requested an extension of time to respond to Plaintiffs’ original complaint, which was granted
   on June 25, 2019. See ECF Nos. 14-15.


                    28 Liberty Street, New York, New York 10005 ● Tel. (212) 416-8610 ● WWW.AG.NY.GOV
          Case 1:19-cv-05015-PKC Document 27
                                          26 Filed 08/23/19
                                                   08/22/19 Page 2 of 2
Hon. P. Kevin Castel
August 22, 2019
Page 2

        Thank you for your consideration of this request.

                                             Respectfully submitted,

                                             /s/ Mark E. Klein
                                             Mark E. Klein
                                             Assistant Attorney General
                                             28 Liberty Street
                                             New York, NY 10005
                                             (212) 416-8663
                                             Mark.Klein@ag.ny.gov


cc: Plaintiffs’ counsel (by ECF)
